DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “A method for producing the surface-treated metal sheet according to claim 1, the method comprising: forming the chemical conversion coating film by applying onto at least one surface of the metal substrate a chemical conversion coating film-forming coating liquid containing an acid-modified polyolefin resin, a colloidal silica, and a silane coupling agent; and laminating the adhesive layer…by applying a hot-melt adhesive containing an acid-modified polyolefin resin” (emphasis added) such that it is unclear whether the coating liquid containing the acid-modified polyolefin resin, colloidal silica and silane coupling agent of instant claim 9 as well as the acid-modified polyolefin resin adhesive of instant claim 9 are the same coating liquid, adhesive and components thereof as already recited in instant claim 1.  Hence, one having ordinary skill in the art would not be reasonably apprised of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (WO2015/064689, please refer to US2016/0243794 as an English translation of the WIPO document for the below cited sections) in view of Saito (US2008/0081196.)  Hirano discloses a surface-treated metal sheet for integrating a metal sheet and a molded resin article (Abstract) such as a polypropylene molded article (Paragraph 0053, as in instant claims 7-8) during injection molding to obtain an integrated metal sheet-resin composite molded article having high adhesive strength between the metal sheet and the molded polypropylene (Paragraph 0012-0013), wherein the surface-treated metal sheet consists of a laminate having a metal substrate and an adhesive layer laminated on at least one surface of the metal substrate with a chemical conversion coating film interposed between the metal substrate and the adhesive layer (Abstract) as in the instant invention, wherein the chemical conversion coating film is obtained by applying onto the metal substrate a coating liquid containing colloidal silica and a water-based 2, reading upon the claimed coating amount (Paragraph 0043); and then laminating an adhesive layer on the chemical conversion coating film, such as an acid-modified polypropylene-based adhesive (Paragraph 0048) as utilized in the examples (as in instant claims 1 and 5), to a thickness of approximately 5-40 microns, reading upon the claimed adhesive layer thickness (Paragraphs 0049-0050, Examples.)  Hirano discloses that the chemical conversion coating film may further contain a silane coupling agent as in the claimed invention (Paragraph 0011), and that the thermosetting resin may be publicly known thermosetting resins, preferably a water-based urethane resin, a water-based acrylic-modified epoxy resin, or a water-based phenolic resin, as well as resins which are obtained by combining a thermoplastic resin and a crosslinking agent which are cured by heating, preferably a water-based carboxyl group-containing acrylic resin (Paragraphs 0015, 0022-0033), wherein the water-based carboxyl group-containing acrylic resin is an alkali-neutralized product of a copolymer of 50% or less of an unsaturated carboxylic acid, such as (meth)acrylic acid (Paragraph 0033.)  Thus, Hirano discloses all of the limitations of instant claims 1, 5, 7 and 8 except that Hirano does not disclose that the water-based carboxyl group-containing resin or copolymer of 50 mass% or less of (meth)acrylic acid present in the chemical conversion coating film is an acid-modified polyolefin resin as instantly claimed.
However, Saito discloses a similar surface treatment composition for metal sheet that provides a coat capable of satisfying all the corrosion resistance, alkali resistance, solvent resistance, anti-scratch property and adhesion requirements which the conventional nonchromate type, chemical conversion, coating technologies have been difficult to meet, wherein the coat comprises a crosslinked resin matrix (A) and inorganic rust preventative (B), preferably 2 on a dry basis, preferably 0.1 to 5g/m2, still more preferably 0.5 to 2g/m2 (Paragraphs 0090-0091 and 0095-0096) as with the invention of Hirano and the instant invention; and given that Saito also discloses that an additional resin coating may be applied onto the resulting surface-treated metal sheet, and that the coated metal sheet may be utilized in the fields of household appliances, business machines, materials, and automobiles (Paragraphs 0002, 0025, 0097, and 0127) as in the invention taught by Hirano (Hirano: Paragraph 0069) and the instant invention; it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a water-borne acid-modified polyolefin as in the teachings of Saito for the water-based resin in the invention taught by Hirano given that it is prima facie obviousness to simply substitute one 
With regards to instant claim 2, Saito discloses and/or suggests an acid value as instantly claimed as discussed above and hence instant claim 2 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 3, given that Hirano specifically utilizes an acid-modified polypropylene resin in the examples, which is a known functionally equivalent acid-containing polyolefin to the ethylene-unsaturated carboxylic acid copolymer disclosed by Saito, it would have been obvious to one having ordinary skill in the art to incorporate the same acid-modified polypropylene resin taught by Hirano into the chemical conversion coat as the carboxyl group-containing resin or copolymer of 50 mass% or less of (meth)acrylic acid of Hirano given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering the invention of instant claim 3 obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 4, given that it is well established in the art that the acid value of acid-containing polyolefin or adhesive resin is a known result-effective variable affecting the adhesion thereof to a surface/substrate and/or subsequent coating, as evidenced by Saito (Paragraphs 0036-0039 and 0051), it would have been obvious to one having ordinary skill in the art to determine the optimum acid value of the acid-modified polyolefin resin adhesive in the invention taught by Hirano in view of Saito to provide the desired adhesion for a particular end use of the surface-treated metal wherein a value within the claimed range would have been obvious based upon the acid values disclosed by Saito as well as acid values for the 
With regards to instant claim 5, as noted above, Hirano discloses an acid-modified polypropylene for the adhesive layer as in the claimed invention and hence instant claim 5 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 6, Hirano and Saito both disclose that the metal substrate may be steel (Hirano: Paragraph 0017; Saito: Paragraph 0094, 0099) and thus instant claim 6 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claims 7-8, as discussed above, Hirano discloses a polypropylene resin layer or molded article may be provided on the adhesive layer in the surface-treated metal sheet to produce a composite member.
With regards to instant claim 9, Hirano discloses that the surface-treated metal may be formed by the same steps as instantly claimed including forming the chemical conversion coating film by applying onto at least one surface of the metal substrate a chemical conversion coating film-forming coating liquid containing the resin, colloidal silica and silane coupling agent, and then laminating the adhesive layer as discussed above, wherein Hirano also discloses that the adhesive may be a hot melt type (Paragraphs 0048-0049) thereby rendering the claimed invention as recited in instant claim 9 obvious over the teachings of Hirano in view of Saito.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Saito, as applied above, and in further view of Nakamura (US2017/0088753) or Okumura (US2015/0165661.)  The teachings of Hirano in view of Saito are discussed in detail above and although the Examiner takes the position that the acid-containing polyolefin resin taught by Saito reads upon and/or suggests the instantly claimed “acid-modified” polyolefin resin given that the prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 13, 2021